DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/08/2022 has been entered.  Claims 1 and 3-8 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 03/08/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "wherein the neck shield runs from a bottom of the facemask to a latching mechanism", and "a latching mechanism receiver" as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: in Fig. 1, reference numeral "22" points to an uppermost horizontal bar instead of a median facemask bar, which is not consistent with the description in paras. 0035-0036 of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein the neck shield runs from a bottom of the facemask to a latching mechanism", "wherein the latching mechanism couples to a latching mechanism receiver when in use", and "a latching mechanism receiver on a front of the one or more shoulder pads, wherein the latching mechanism receiver couples to the latching mechanism when in use".
Claim Objections 
Claim 1 is objected to because of the following informalities:
In claim 1, line 4, "a top, back and sides of the user's head" appears to read "top, back and sides of the user's head";
In claim 1, line 18, "receptables" appears to read "receptacles".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "latching mechanism" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the configuration of the neck shield is discussed in para. 0036 of the specification and shown in Fig. 1.  However, the original disclosure fails to set forth the claimed feature "wherein the neck shield runs from a bottom of the facemask to a latching mechanism".  It is noted that para. 0036 has stated that shield 10 runs from bottom facemask bar 9 to facemask outer bars 20.  Therefore, claiming the above feature must be cancelled from the claim, since the claim appears to be new matter.
Claims 3-8 each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 depends from cancelled claim 2, which renders the claim incomplete therefore indefinite.  For examination purposes, claim 3 has been interpreted to depend from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  It is noted that the base claim 2 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuback (US 2017/0065016 A1) in view of Kalhous (US 5,329,641 A).
	Regarding claim 1, Chuback discloses, in multiple embodiments with combinable structural features (paras. 0081, 0083), a concussion reduction device (a head and neck protection apparatus 30; fig. 3; para. 0027; claim 1) comprising: 
a helmet (helmet 38; fig. 3; para. 0027; claim 1) comprising: 
a shell (at least a shell; fig. 3; para. 0027) adapted to be worn about a head of a user, wherein the shell is adapted to cover top, back and sides of the user's head when in use (see fig. 3), wherein the shell is large enough to allow the user's head to move freely within the shell when in use (the helmet allowing the user to move their head independently from the helmet; para. 0025), 
a facemask (facemask 1702; fig. 17; para. 0069) adapted to cover a front of the helmet (fig. 17; para. 0069), wherein the facemask is adapted to allow the user to see through the front and sides of the helmet when in use (fig. 17; para. 0069), wherein the facemask comprises one or more bars (fig. 12; para. 0055) adapted to extend in front of the user's face when in use (fig. 12; para. 0055), 
padding (inner skull pad 1404; fig. 14; para. 0058) positioned within the shell (within the outer helmet 1402; fig. 14; para. 0058), wherein the padding is adapted to protect the user's head from making contact with the shell when in use (fig. 14; para. 0058), 
a cradle (base 39; fig. 3; para. 0027) that runs along a bottom of the helmet configured to be surrounding a user's neck (fig. 3; para. 0027), wherein the cradle is adapted to be coupled to one or more of shoulder pads (fig. 3; paras. 0027-0028), wherein the cradle further comprises one or more guide pins (protrusions 34; fig. 3; para. 0027), wherein the one or more guide pins are positioned on the cradle so that the one or more guide pins may be coupled to one or more guide pin receptacles (slots 31; fig. 3; paras. 0027-0028), 
a latching mechanism (a lower front portion of the helmet; fig. 19; para. 0071) is configured to be positioned upon the user's chest when in use (fig. 19; para. 0071), wherein the latching mechanism couples to a latching mechanism receiver (helmet release/trigger 1908; fig. 19; para. 0071) when in use (fig. 19; para. 0071).  Applicant has defined in para. 0037 that the latching mechanism is a latch that may be composed of stainless steel or high impact polycarbonate plastic.  As the phrase "may be" also encompasses the scope of "may not be", the latching mechanism of Chuback meets the claimed requirement of the latching mechanism.
Chuback further discloses one or more shoulder pads (shoulder pads 32 and collar 36; fig. 3; para. 0028) adapted to be worn about the shoulders of a user (fig. 3; para. 0028) further comprising: 
shoulder padding (shoulder pads 32; fig. 3; para. 0028) adapted to distribute impact forces to a user's shoulders when in use (fig. 3; para. 0028); 
a collar (collar 36; fig. 3; para. 0027) that runs along a top of the shoulder padding (fig. 3; para. 0027), wherein the collar is adapted to surround a user's neck when in use (fig. 3; para. 0027), wherein the collar is adapted to couple to the cradle when in use (fig. 3; para. 0027), wherein the collar further comprises one or more guide pin receptacles (slots 31; fig. 3; paras. 0027-0028), wherein the one or more guide pin receptacles are holes positioned to receive the one or more guide pins when in use (fig. 3; paras. 0027-0028),
a latching mechanism receiver (helmet release/trigger 1908; fig. 19; para. 0071) on a front of the one or more shoulder pads (the front portion of the helmet can be secured to the shoulder pad assembly via the helmet release/trigger 1908; fig. 19; para. 0071), wherein the latching mechanism receiver couples to the latching mechanism when in use (fig. 19; para. 0071).
Chuback further discloses a quick release means (a latch mechanism 1104; fig. 11A; para. 0053) that allows the helmet to be released from the one or more shoulder pads (via wire 1106; fig. 11A; para. 0053), wherein the quick release means is a cord or cable (wire 1106; fig. 11A; para. 0053).  Applicant has defined in para. 0035 that the quick release means comprising a quick release cable.  Therefore, the quick release means of Chuback meets the required structural requirement of the claim.
Chuback does not disclose wherein the helmet comprising a neck shield, wherein the neck shield is adapted to cover the user's neck when in use, wherein the neck shield runs from a bottom of the facemask to the latching mechanism.  However, Kalhous teaches wherein helmet (helmet 11; fig. 1; col. 6, ll. 34-47) comprising a shield (neck shield 14; fig. 1; col. 6, ll. 34-47) that runs down from a bottom of the helmet below a face opening (fig. 1; col. 6, ll. 34-47), wherein the shield is configured to shield the user's neck when in use (fig. 1; col. 6, ll. 34-47), wherein the shield may be removably coupled to the helmet with hook and loop connectors (fig. 2; col. 6, ll. 48-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Chuback, by removably attaching a neck shield to the helmet, with wherein the neck shield runs from a bottom of the facemask to a user's chest, as taught by Kalhous, in order to protect a neck area of a user (Kalhous; col. 6, ll. 34-47).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the shield, with the neck shield runs to the latching mechanism positioned upon a user's chest.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Chuback and Kalhous, in combination, disclose the device of claim 1.  Chuback does not explicitly disclose wherein the cradle is composed of stainless steel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the cradle as claimed, in order to provide a highly durable and impact-resistant material for the cradle. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Chuback and Kalhous, in combination, disclose the device of claim 1.  Chuback does not explicitly disclose wherein the facemask is composed of titanium, stainless steel, or carbon steel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the facemask as claimed, in order to provide a highly durable and impact-resistant material for the facemask. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Chuback and Kalhous, in combination, disclose the device of claim 1.  Chuback does not explicitly disclose wherein the shell is composed of polycarbonate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the shell as claimed, in order to provide a highly durable and impact-resistant material for the shell. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chuback (US 2017/0065016 A1) and Kalhous (US 5,329,641 A) and further in view of Mason (US 2014/0020161 A1).
Regarding claim 3, Chuback and Kalhous, in combination, disclose the device of claim 1.  Chuback does not disclose wherein the latching mechanism receiver is spring loaded.  However, Mason teaches a concussion reduction device (head and neck protection system 100; fig. 1; para. 0025) comprising a latching mechanism receiver (locking component 354; fig. 5; para. 0040) that is configured to couple a latch (latch 352; fig. 5; para. 0040) between a helmet (helmet portion 200; figs. 1, 5; para. 0025) and shoulder pads (shoulder/vest padded portion 300; figs. 1, 5; para. 0025), wherein the latching mechanism receiver is spring loaded (locking component 354 comprising release component 356 that is spring loaded; para. 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the latching mechanism receiver as disclosed by Chuback, with wherein the latching means is spring loaded, as taught by Mason, in order to provide a suitable latching mechanism receiver to removably receive the latch thereby reversibly engaging or disengaging the helmet with the shoulder pads.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuback (US 2017/0065016 A1) and Kalhous (US 5,329,641 A) and further in view of Cosio (US 2015/0237924 A1).
Regarding claim 4, Chuback and Kalhous, in combination, disclose the device of claim 1, but Chuback does not disclose wherein the one or more guide pin receptacles are keyhole shaped.  However, Cosio teaches a protective device (protective gear 10; fig. 3B; para. 0039) comprising shoulder pads (shoulder pad assembly 12; fig. 3B; para. 0039), wherein the shoulder pad comprising a guide pin receptacle (receiver 22; fig. 4; paras. 0041, 0045) configured to receive a guide pin (post 20; figs. 4-5; para. 0041, 0045-0046) thereby coupling a first shoulder pad with another protective element (para. 0045), wherein the guide hole is keyhole shaped (para. 0045).  Chuback and Cosio are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the guide holes as disclosed by Chuback, with wherein the one or more guide pin receptacles are keyhole shaped, as taught by Cosio, in order to provide adjustable coupling between the protective elements of the protective device (Cosio; para. 0046).  Such a modification would yield predictable results.
Regarding claim 5, Chuback and Kalhous, in combination, disclose the device of claim 1, but Chuback does not disclose wherein the one or more guide pins are adjustable.  However, Cosio teaches wherein a protective device (protective gear 10; fig. 3B; para. 0039) comprising a guide pin (post 20; figs. 4-5; para. 0041, 0045-0046) configured to be received in a guide pin receptacle (receiver 22; figs. 4-5; paras. 0041, 0045), wherein the guide pin is adjustable (para. 0046).  Chuback and Cosio are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Chuback, with wherein the one or more guide pins are adjustable, as taught by Cosio, in order to provide adjustable coupling for the protective elements of the protective device (Cosio; para. 0046).  Such a modification would yield predictable results.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
	Applicant remarks: Applicant asserts that none of the cited references teach a neck shield that reversibly couples to the front of the user's pads by latching to a plate that runs from the collar down to the chest by discussing the references individually.
Examiner's response:  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, the features upon which applicant relies (i.e., latching to a plate that runs from the collar down to the chest) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732